Case 19-55850-jwc         Doc 41      Filed 01/31/20 Entered 01/31/20 11:35:41              Desc Main
                                      Document      Page 1 of 8


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

   IN RE:                                        )
                                                 )        CASE NO.19-55850-JWC
   TRACI NICHOLLE BRYANT                         )
                                                 )
                                                 )        CHAPTER 7
                         Debtor.                 )

             TRUSTEE'S APPLICATION FOR EMPLOYMENT OF COUNSEL


            COMES NOW, Tamara Miles Ogier as Trustee and shows this Honorable Court
   the following:

                                                     1.

            Applicant is the Trustee in the matters set forth herein and desires to employ the firm

   of Ogier, Rothschild & Rosenfeld, P.C. as her attorney in the above-referenced matter.

                                                     2.

            Said attorneys are admitted to practice in this Court, have knowledge and experience

   in bankruptcy practice and are well qualified to represent the Applicant.

                                                     3.

            Professional services to be rendered for which it is necessary to retain an attorney are

   as follows:

            a.       Examinations related to review of petitions and schedules;

            b.       Investigation, analysis and action, if any, relative to any preference, improper

   disposal of assets, reclamation requests and petitions, and pending litigation involving the

   bankrupt, specifically in this matter looking into real property in Decatur, Georgia for

   potential sale.

            c.       Investigation into possible assets of the bankrupt and services incidental to

   the sale of any assets.
            d.       Preparation of complaint, pleadings, applications, motions and appearances
Case 19-55850-jwc         Doc 41     Filed 01/31/20 Entered 01/31/20 11:35:41             Desc Main
                                     Document      Page 2 of 8



   on behalf of the Trustee at any hearing in connection therewith;

             e.     Taking any and all other necessary actions incidental to the preservation and

   administration of this Estate.

                                                  4.

             The appointment of the firm of Ogier, Rothschild & Rosenfeld, P.C. will be in the

   best interest of the Estate.

                                                  5.

             Neither Ogier, Rothschild & Rosenfeld, P.C., nor any member of counsel's firm has

   had any business, professional or other connections with the aforementioned Debtor(s),

   creditors, parties in interest, their respective attorneys and accountants, the United States

   Trustee or persons employed by the United States Trustee which would be adverse to this

   Estate.

                                                  6.

             The Trustee is an employee of the firm of Ogier, Rothschild & Rosenfeld, P.C., and

   as such is inherently moving for appointment of herself as attorney for the Trustee.

                                                  7.

             In order to expedite the marshalling of the Estate's assets, Ogier, Rothschild &

   Rosenfeld, P.C. has heretofore performed certain professional services for the Estate or

   plans to perform such services which may be rendered prior to the signing of any order upon

   this Application.

                                                  8.

             Applicant proposes that said firm be compensated for its services in accordance with

   future orders of the Court based upon the criteria for professional compensation required by

   bankruptcy law.

                                                  9.
             Counsel will seek compensation comparable to the cost of services other than a case

   under Title 11. Such compensation may include compensation for risk of success and delay
Case 19-55850-jwc       Doc 41      Filed 01/31/20 Entered 01/31/20 11:35:41        Desc Main
                                    Document      Page 3 of 8



   in payment.

          Counsel's current hourly rates for services performed for clients compensating said

   services as incurred on a monthly basis are:

          William L. Rothschild -         $450.00 - $525.00 per hr.
          Tamara Miles Ogier -            $395.00 - $470.00 per hr.
          Allen Rosenfeld      -          $395.00 - $470.00 per hr.
          Kathleen Steil        -         $300.00 - $390.00 per hr.
          Paralegal             -         $115.00 - $200.00 per hr.


          Such rates may vary in the future.


          WHEREFORE, Applicant prays that she be authorized to retain and appoint Ogier,

   Rothschild & Rosenfeld, P.C. as attorneys in these proceedings.




                                          OGIER, ROTHSCHILD & ROSENFELD, P.C.


                                          By: /s/ Tamara Miles Ogier
                                             Tamara Miles Ogier
                                             Georgia Bar No. 550355
   P.O. Box 1547
   Decatur, Georgia 30031
   (404) 525-4000
   tmo@orratl.com
Case 19-55850-jwc        Doc 41      Filed 01/31/20 Entered 01/31/20 11:35:41            Desc Main
                                     Document      Page 4 of 8




                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

   IN RE:                                                )
                                                         )     CASE NO.19-55850-JWC
   TRACI NICHOLLE BRYANT                                 )
                                                         )
                                                         )     CHAPTER 7
                               Debtor.                   )

      VERIFIED STATEMENT OF TAMARA MILES OGIER PURSUANT TO
     FED.R.BANKR.P. 2014(a), IN SUPPORT OF APPLICATION TO EMPLOY
   OGIER, ROTHSCHILD & ROSENFELD, P.C. AS ATTORNEYS FOR CHAPTER
                                 7 TRUSTEE

            Tamara Miles Ogier, pursuant to Fed.R.Bankr.P. 2014(a) makes this Verified

   Statement in support of the Application to Employ Ogier, Rothschild & Rosenfeld, P.C. as

   Attorneys for Tamara Miles Ogier as Chapter 7 Trustee and shows this Court as follows:

                                                 1.

            Applicant is a partner in the law firm of Ogier, Rothschild & Rosenfeld, P.C. with

   offices located at 125 Clairemont Avenue, Suite 440, Decatur, GA 30030.

                                                 2.

            Applicant is an attorney admitted to this Bankruptcy Court and is in good standing

   with this Court.

                                                 3.

            To the best of Applicant’s knowledge, Ogier, Rothschild & Rosenfeld, P.C. and the

   employees thereof represent no interest adverse to the Trustee, the Debtor(s), the Estate, or

   any creditors of the Estate in the matters upon which it is to be engaged for the Chapter 7

   Trustee, and the Appointment of Ogier, Rothschild & Rosenfeld, P.C. will be in the best

   interests of the Estate.
Case 19-55850-jwc       Doc 41      Filed 01/31/20 Entered 01/31/20 11:35:41               Desc Main
                                    Document      Page 5 of 8


                                                  4.

           Neither I nor Ogier, Rothschild & Rosenfeld, P.C. have ever performed services for

   the Debtor(s), or for any creditor of the Debtor(s), in connection with the Debtor(s) or in

   connection with this case. To the best of my knowledge, neither I nor any employee have

   any “connection” [within the meaning of that term under Bankruptcy Rule 2014(a)] with the

   Debtor(s), creditors, any other party in interest, their respective attorneys and accountants,

   the United States Trustee; provided however, I serve as bankruptcy trustee in cases in the

   Northern District of Georgia and this bankruptcy case, and I am appointed by the United

   States Trustee for Region 21.

                                                  5.

           To the best of my knowledge, the undersigned and all employees of Ogier,

   Rothschild & Rosenfeld, P.C., are “disinterested persons” as defined by 11 U.S.C.

   §101(14), with respect to the above-captioned Debtor(s) and creditors.

           1) Specifically, Ogier, Rothschild & Rosenfeld, P.C.

                   a) Was never employed by the Debtor(s) or creditors prepetition;

                   b) Is not a prepetition creditor of the Debtor(s) or creditors;

                   c) Is not an equity security holder of the Debtor(s) or creditors;

                   d) Is not an insider of the Debtor(s) or creditors; and,

                   e) Is not and was not an investment banker for any outstanding

                     security of the Debtor(s) or creditors.

           2) Applicant has not been, within three (3) years before the date of the filing of

   the petition, an investment banker for a security of the Debtor(s) or creditors, or an

   attorney for such an investment banker in connection with the offer, sale or issuance of a
Case 19-55850-jwc         Doc 41     Filed 01/31/20 Entered 01/31/20 11:35:41               Desc Main
                                     Document      Page 6 of 8


   security of the Debtor(s) or creditors, nor does applicant have an interest materially

   adverse to the interest of the estate of any class of creditors or equity security holders, by

   reason of any direct or indirect relationship to, connection with, or interest in, the

   Debtor(s) or an investment banker specified in subparagraphs above, or for any other

   reason;

             3) Ogier, Rothschild & Rosenfeld, P.C. has advised the Trustee of its willingness

   to serve as attorney and to be employed under an order pursuant to which it will receive

   reasonable compensation for its services and be reimbursed for its expenses under

   applicable law, after notice and hearing;

             4) Ogier, Rothschild & Rosenfeld, P.C., intends to bill for its legal services in this

   case in accordance with its usual practice, applying its customary hourly rates for matters

   of this type and charging the actual out-of-pocket disbursements and expenses

   customarily billed to its clients and necessarily incurred;

             5) Applicant represents that Ogier, Rothschild & Rosenfeld, P.C. is eligible for

   employment and appointment by the Trustee pursuant to the Bankruptcy Code and the

   applicable Bankruptcy Rules; and,

             6) Applicant states that the foregoing statements are true, and based upon my

   personal knowledge, and are made under penalty or perjury under the laws of the United

   States.
Case 19-55850-jwc      Doc 41       Filed 01/31/20 Entered 01/31/20 11:35:41   Desc Main
                                    Document      Page 7 of 8


   this 31st day of January, 2020



                                         OGIER, ROTHSCHILD & ROSENFELD, P.C.


                                         By: /s/ Tamara Miles Ogier
                                            Tamara Miles Ogier
                                            Georgia Bar No. 550355
   P.O. Box 1547
   Decatur, Georgia 30031
   (404) 525-4000
   tmo@orratl.com
Case 19-55850-jwc      Doc 41       Filed 01/31/20 Entered 01/31/20 11:35:41       Desc Main
                                    Document      Page 8 of 8




                                CERTIFICATE OF SERVICE

          This is to certify that I have this day served a copy of the within and foregoing

   TRUSTEE'S APPLICATION FOR EMPLOYMENT OF COUNSEL by depositing in the

   United States Mail, postage prepaid and addressed to:


   United States Trustee
   362 Richard B. Russell Building
   75 Ted Turner Drive S.W.
   Atlanta, Georgia 30303

   Traci Nicholle Bryant
   2550 Woodridge Drive
   Decatur, GA 30033

   J. Keith Cornwell
   Suite 400 2180 Satellite Blvd.
   Duluth, GA 30097


          Dated: January 31, 2020


                                         OGIER, ROTHSCHILD & ROSENFELD, P.C.


                                         By: /s/ Tamara Miles Ogier
                                            Tamara Miles Ogier
                                            Georgia Bar No. 550355
   P.O. Box 1547
   Decatur, Georgia 30031
   (404) 525-4000
   tmo@orratl.com
